Citation Nr: 0940726	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
bilateral hearing loss and tinnitus.  

The Veteran testified at a June 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2007.  In a December 2007 decision, the Board 
affirmed the RO's denial of the benefit on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court or CAVC).  In May 2009, 
the Court vacated that Board's decision and remanded the case 
to the Board for readjudication in compliance with a May 2009 
Joint Motion for Remand.  The case is once again before the 
Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remanded the present appeal to the Board in May 
2009 for compliance with the instructions in the May 2009 
Joint Motion.  The Joint Motion provides that remand is 
required because the Board did not ensure full compliance 
with its prior January 2007 remand order.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998), (holding that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand).  The 
January 2007 remand order directed that the Veteran should be 
afforded a VA audiological examination to determine if any 
current bilateral hearing loss disability or tinnitus was 
incurred or aggravated in service.  The parties agreed that 
the June 2007 VA examination was inadequate as the VA 
examiner did not address the questions posed on remand and 
did not address the etiology of the Veteran's tinnitus.  
Accordingly, the Board finds that a remand for a new VA 
examination is necessary to comply with the instructions of 
the Joint Motion prior to reconsideration of the appeal by 
the Board.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).  In the 
present appeal, an additional VA examination is necessary to 
determine if bilateral hearing loss or tinnitus were incurred 
or aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine if 
current bilateral hearing loss or 
tinnitus was incurred or aggravated in 
service.  The claims folder must be made 
available to the examiner for review 
prior to examination.  The examiner must 
address the following: 

a).  Provide an opinion as to whether 
bilateral hearing loss preexisted the 
Veteran's military service based on 
available evidence;

b).  Provide an opinion as to whether 
tinnitus preexisted the Veteran's 
military service based on available 
evidence;

c).  If bilateral hearing loss and/or 
tinnitus are found to have preexisted 
service, indicate whether the evidence 
of record demonstrates that such 
disorder permanently increased in 
severity during service, and if so, 
whether such worsening constituted 
either the natural progression of the 
disorder, OR whether such worsening 
constituted chronic aggravation due to 
service;

d). If bilateral hearing loss and/or 
tinnitus did not preexist service, 
indicate whether it is at least as 
likely as not that the disorder is 
etiologically related to the Veteran's 
military service.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.

2.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
